
	
		II
		112th CONGRESS
		1st Session
		S. 83
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title IV of the Social Security Act to require
		  States to implement a drug testing program for applicants for and recipients of
		  assistance under the Temporary Assistance for Needy Families (TANF)
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Free Families Act of
			 2011.
		2.Drug testing program
			 for applicants for and recipients of assistance under State TANF
			 programs
			(a)State plan
			 requirement of drug testing programSection 402(a) of the Social
			 Security Act (42 U.S.C. 602(a)) is amended by adding at the end the following
			 new paragraph:
				
					(8)Certification
				that the State will operate an illegal drug use testing program
						(A)In
				generalA certification by the chief executive officer of the
				State that the State will operate a program to test all applicants for
				assistance under the State program funded under this part, and all individuals
				described in subparagraph (B) of section 408(a)(12), for the use of illegal
				drugs (as defined in subparagraph (G)(i) of such section), and to deny
				assistance under such State program to individuals who test positive for
				illegal drug use or who are convicted of drug-related crimes, as required by
				such section.
						(B)Authority for
				continued testingThe program described in subparagraph (A) may
				include a plan to continue testing individuals receiving assistance under the
				State program funded under this part for illegal drug use at random or set
				intervals after the initial testing of such individuals, at the discretion of
				the State agency administering such State
				program.
						.
			(b)Requirement
			 that applicants and individuals receiving assistance be tested for illegal drug
			 useSection 408(a) of the Social Security Act (42 U.S.C. 608(a))
			 is amended by adding at the end the following new paragraph:
				
					(12)Requirement
				for drug testing; denial of assistance for individuals found to have used
				illegal drugs and individuals convicted of drug-related offenses
						(A)In
				generalA State to which a grant is made under section 403 shall
				not use any part of the grant to provide assistance to any individual who has
				not been tested for illegal drug use under the program required under section
				402(a)(8).
						(B)Transition
				ruleIn the case of an individual who is receiving assistance
				under the State program funded under this part on the effective date of the
				Drug Free Families Act of 2011,
				or whose application for assistance is approved before such date if such
				assistance has not begun as of such date, a State may not provide assistance to
				such individual unless such individual is tested for illegal drug use under the
				program described in subparagraph (A) after the 3rd month that begins after
				such date.
						(C)Denial of
				assistance for individuals who test positive for illegal drug use and
				individuals convicted of drug-related crimesIn the case
				of—
							(i)an individual who
				tests positive for illegal drug use under the program described in subparagraph
				(A); or
							(ii)an individual
				who is convicted of a drug-related crime after the effective date of the
				Drug Free Families Act of
				2011;
							the
				State shall not provide assistance to the individual under the State program
				funded under this part unless such individual enters and successfully completes
				(as determined by the State) a drug rehabilitation or treatment program and
				does not test positive for illegal drug use in the 6-month period beginning on
				the date the individual enters such rehabilitation or treatment program. During
				such 6-month period the State may continue to provide assistance to an
				individual who has not been convicted of a felony drug-related crime, unless
				the individual tests positive for illegal drug use during such period. The
				State may test the individual for illegal drug use at random or set intervals,
				at the discretion of the State, after such period.(D)Waiting period
				after denial of benefitsIn the case of an individual who is
				denied assistance under subparagraph (C) because of failure to satisfy the
				requirements of such subparagraph, a State may not provide assistance to such
				individual under the State program funded under this part at any time during
				the 2-year period beginning on the date the individual is so denied.
						(E)Permanent
				denial of assistance after third drug-related denialIn the case
				of an individual who is denied assistance under subparagraph (C) 3 times, as a
				result of 3 separate positive tests for illegal drug use, 3 separate
				convictions for drug-related crimes (not including convictions that are imposed
				concurrently in time), or any combination of 3 such separate tests or
				convictions, a State may not provide assistance to such individual under the
				State program funded under this part at any time after the 3rd such test or
				conviction.
						(F)Limitation on
				waiver authorityThe Secretary may not waive the provisions of
				this paragraph under section 1115.
						(G)DefinitionsFor
				purposes of this paragraph—
							(i)Illegal
				drugThe term illegal drug means a controlled
				substance as defined in section 102 of the Controlled Substances Act (21 U.S.C.
				802).
							(ii)Drug
				rehabilitation or treatment programThe term drug
				rehabilitation or treatment program means a program determined by the
				State to provide treatment that can lead to the rehabilitation of drug users,
				but only if such program complies with all applicable Federal, State, and local
				laws and regulations.
							(iii)Drug-related
				crimeThe term drug-related crime means any crime
				involving the possession, use, or sale of an illegal
				drug.
							.
			(c)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the 1st day of the 1st calendar quarter
			 that begins on or after the date that is 1 year after the date of the enactment
			 of this Act.
				(2)Delay permitted
			 if State legislation requiredIn the case of a State plan under
			 section
			 402(a) of the Social Security
			 Act which the Secretary of Health and Human Services determines
			 requires State legislation (other than legislation appropriating funds) in
			 order for the plan to meet the additional requirements imposed by the
			 amendments made by this Act, the State plan shall not be regarded as failing to
			 comply with the requirements of such section 402(a) solely on the basis of the
			 failure of the plan to meet such additional requirements before the 1st day of
			 the 1st calendar quarter beginning after the close of the 1st regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of such session shall be deemed to be a separate
			 regular session of the State legislature.
				
